 Case 5:19-cv-00552-VMC-PRL Document 5 Filed 05/08/20 Page 1 of 3 PageID 28



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

DERREK LAMAR PRITCHARD,

       Petitioner,

v.                                                               Case No: 5:19-cv-552-Oc-33PRL

WARDEN, FCC COLEMAN – MEDIUM,

       Respondent.


                                  ORDER DISMISSING CASE

       Derrek Pritchard, pro se, is a federal inmate who initiated this case by filing a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1.) Mr. Pritchard challenges the

validity of his sentence under the Armed Career Criminal Act (ACCA).             Id.   Mr. Pritchard

challenges both his predicate crimes of violence and serious drug offenses. Id. He also seeks

relief pursuant to Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (holding “that in a

prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that the

defendant knew he possessed a firearm and that he knew he belonged to the relevant category

of persons barred from possessing a firearm.”).

       Collateral attacks on the legality of a sentence must be brought under 28 U.S.C. § 2255.

The “savings clause” of § 2255(e) permits a federal prisoner to challenge his sentence pursuant

to § 2241 only where “the remedy by motion is inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e). The petitioner bears the burden of demonstrating that a § 2255

motion is “inadequate or ineffective.” McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851

F.3d 1076, 1081 (11th Cir. 2017) (en banc).

       The United States Court of Appeals for the Eleventh Circuit has held that 28 U.S.C. § 2241

is not available to challenge the validity of a sentence except on very narrow grounds. McCarthan,

851 F.3d at 1079. “McCarthan gave three examples of when a motion to vacate would be an
    Case 5:19-cv-00552-VMC-PRL Document 5 Filed 05/08/20 Page 2 of 3 PageID 29



inadequate mechanism to test a prisoner’s claim: (1) if a federal prisoner challenges the execution

of his sentence, e.g., the deprivation of good-time credits or parole determinations; (2) if the

sentencing court is unavailable or has been dissolved; or (3) if practical considerations, such as

multiple sentencing courts, prevent a petitioner from filing a motion to vacate. If a prisoner’s claim

falls into these categories, he may file a § 2241 habeas petition under the saving clause in §

2255(e). However, if a prisoner’s claim merely challenges ‘the validity of his sentence,’ he cannot

proceed under § 2241 because he could raise this claim in a § 2255 motion.” Williams v. Warden,

FCC Coleman, 2020 WL 773016, at *2 (11th Cir. Feb. 18, 2020) (internal citations omitted).

         Rule 12(h)(3) of the Federal Rules of Civil Procedure provides that “[i]f the court

determines at any time that it lacks subject matter jurisdiction, the court must dismiss the action.”

See also Rule 12, Rules Governing Section 2255 proceedings. In the present case, the Court

does not have subject matter jurisdiction over Mr. Pritchard’s claims because he is not entitled to

pursue relief under § 2241. Mr. Pritchard challenges the validity of his sentence, not the execution

of his sentence, and therefore he cannot avail himself of the savings clause of § 2255(e). 1

         Thus, pursuant to Fed. R. Civ. P. 12(h)(3), this case is DISMISSED for lack of jurisdiction.

See also 28 U.S.C. § 2255(b); Rule 4(b) of the Rules Governing Section 2255 Proceedings for

the United States District Courts (directing sua sponte dismissal if the petition and records show

that the moving party is not entitled to relief). The Clerk is directed to enter judgment dismissing

this case without prejudice, terminate any pending motions, and close the file.

        IT IS SO ORDERED.

        DONE AND ORDERED at Ocala, Florida, on May 8, 2020.




1A review of the docket for the Eleventh Circuit Court of Appeals shows that Petitioner has not sought
permission to file a second or successive § 2255 motion under Rehaif.

                                                    2
 Case 5:19-cv-00552-VMC-PRL Document 5 Filed 05/08/20 Page 3 of 3 PageID 30




Copies to: Derrek Pritchard pro se




                                     3
